DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2022 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 2 December 2022.  Claims 1, 2, 4, 8, 11-13, 15-19, 23 and 28-30 are withdrawn from consideration.  Claims 3, 5-7, 9, 10, 14, 20-22 and 24-27 are cancelled.  Claims 31-66 are currently under consideration of which claims 31, 32, 34-43, 46, 47, 50-60, 62-64 and 66 are currently amended.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31, 32, 33, 56 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,419,250 to Ferguson (Ferguson).
As to claims 31 and 32, Ferguson teaches a system for separating material, grease, from raw product (96), hamburger meat, comprising an extraction chamber (54) retaining the raw product, a force applicator, plunger (64), compressing the raw product in the compression chamber, a collector chamber (26) receiving the material separated by the force applicator, and a filter, draining plate (88), positioned between the raw product and the collector chamber to filter material separated by the force applicator (Column 4, Line 54 to Column 4, Line 43; Figure 2).  While Ferguson specifically teaches separating grease from hamburger meat, the apparatus of Ferguson is capable of filtering any number of products, including a room temperature carbon material and electrolyte (MPEP 2114).
As to claim 33, Ferguson teaches the apparatus of claim 31.  Ferguson further teaches that the chambers are vertically aligned (Figure 1).
As to claims 56 and 61, Ferguson teaches the apparatus of claim 31.  Ferguson further teaches that the filter (88) is positioned below the raw product (96) (Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-35, 37-42, 46-59 and 61-66 are rejected under 35 U.S.C. 103 as being unpatentable over the Non-Patent Literature “Carbon nanotube wools made directly from CO2 by molten electrolysis: Value driven pathways to carbon dioxide greenhouse gas mitigation” to Johnson et al. (Johnson) in view of US Patent Application Publication No. 2016/0053391 to Loewen et al. (Loewen).
As to claims 31, 32, 33, 56, 61 and 62, Johnson teaches a system for forming a raw product comprising a carbon product and a molten electrolyte and a filter for separating the carbon product above the filter, thus a section considered an extraction chamber, and the molten electrolyte below the filter, thus a section considered to be a collector chamber (Section 4, Experimental procedures).  However, Johnson fails to teach that the apparatus further comprises a compression apparatus configured to press the paste product through the filter such that the carbon is separated from the electrolyte and the electrolyte is passed to the electrolysis chamber.
However, Loewen also discusses the production of electrolysis products that are produced with a mix of intermingled molten electrolyte and requires separation.  Loewen teaches that a particularly effective means of separation comprises transferring the product to a pressing apparatus (extraction chamber) such that the molten electrolyte is pressed out from the solid product at high efficiency (at least 80%) and returned to electrolysis cell (Abstract; Paragraphs 0026 and 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the separation means of Johnson, the filter, with a pressing apparatus to press the product (thus a force applicator) in order to enhance the separation to a high efficiency in a fashion that allows for return of the electrolyte to the production step as taught by Loewen.  
As to claims 34, 35, 42, 47, 63 and 65, Johnson teaches a system comprising an electrolysis chamber having a cathode, an electrode and an electrolyte positioned int eh electrolysis chamber, wherein the cathode is configured to accumulate a paste product, a viscous mix, in response to carbonate electrolysis, and a filter (an interface with pores) separate from the electrolysis cell (thus considered to be in an extraction chamber) for removing the carbon from the electrolyte (Section 4, Experimental procedures).  However, Johnson fails to teach that the apparatus further comprises a compression apparatus configured to press the paste product through the filter such that the carbon is separated from the electrolyte and the electrolyte is passed to the electrolysis chamber.
However, Loewen also discusses the production of electrolysis products that are produced with a mix of intermingled molten electrolyte and requires separation.  Loewen teaches that a particularly effective means of separation comprises transferring the product to a pressing apparatus (extraction chamber) such that the molten electrolyte is pressed out from the solid product at high efficiency (at least 80%) and returned to electrolysis cell (Abstract; Paragraphs 0026 and 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the separation means of Johnson, the filter, with a pressing apparatus to press the product (thus a force applicator) in order to enhance the separation to a high efficiency in a fashion that allows for return of the electrolyte to the electrolysis chamber as taught by Loewen.  
As to claims 37 and 66, the combination of Johnson and Loewen teaches the apparatus of claim 35.  Johnson further teaches that the filter is positioned below the mixed product (as evidenced by the location of the optional firebrick product underneath the filter for drawing out electrolyte) Li further teaches that the filter is positioned below the product flow for isolation (Section 4, Experimental procedures).
As to claims 38, 39 and 40, the combination of Johnson and Loewen teaches the apparatus of claim 35.  Johnson specifically contemplates an embodiment wherein the filter is positioned below the product; however, the mere rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).
As to claim 41, the combination of Johnson and Loewen teaches the apparatus of claim 35.  The force applicator of the apparatus of the combination is capable of performing the functional language of “to apply and remove the pressing force repeatedly” (MPEP 2114).
As to claim 46, the combination of Johnson and Loewen teaches the apparatus of claim 35.  Johnson further teaches that the mixed product can be removed from the cathode via cooling and that the separation through the porous interface occurs at a hot temperature (Section 4, Experimental procedures).  Johnson fails to specifically teach that these two steps are specifically utilized together, rather teaching their use in separate embodiments.  However, it would have been obvious to one of ordinary skill in the art to utilize the embodiments in combination with the expectation of effective separation of the cathode product, and thus a method wherein the product is cooled after is formation and reheated prior to the application of force.  Thus, an apparatus comprising a heater and capable of performing the function al language of “wherein the mixed product is cooled after its formation by electrolytes” and “to reheat the mixed product prior to the force applicator applying the force” (MPEP 2114).
As to claim 48, the combination of Johnson and Loewen teaches the apparatus of claim 35.  The apparatus of the combination is capable of performing the functional language of “wherein the electrolyte is not a flowing electrolyte” (MPEP 2114).
As to claim 49, the combination of Johnson and Loewen teaches the apparatus of claim 35.  Loewen further teaches that the electrolyte can, instead of being reutilized, be disposed of (Paragraph 0029) and thus a system that does not include a recirculation loop that recirculates the electrolyte.  
As to claim 50, the combination of Johnson and Loewen teaches the apparatus of claim 35.  Independent claim 35 recites the inclusion of the carbon product as functional limitations, “configured to press a mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products at any number of thicknesses. 
As to claims 51 and 52, the combination of Johnson and Loewen teaches the apparatus of claim 35.  Independent claim 35 recites the inclusion of the carbon product as functional limitations, “configured to press a mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products.  However, Johnson specifically further teaches that the carbon product consists of about 95% carbon nanotubes (Page 233, Column 1, Paragraph 2).  
As to claim 53, the combination of Johnson and Li teaches the apparatus of claim 35. Independent claim 35 recites the inclusion of the carbon product as functional limitations, “configured to press a mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products.  However, Johnson specifically teaches that the carbon produce comprises graphene layers, thus graphene nano-materials (Page 233, Column 1, Paragraph 1).
As to claim 54, the combination of Johnson and Loewen teaches the apparatus of claim 35.  Johnson further teaches that the solid carbon is formed of raw carbon nano-material that agglomerates, clusters, during the carbonate electrolysis and that the separation of this solid carbon material comprises filtering the solid carbon material with a filter (Section 4, Experimental procedures).  Johnson fails to further specifically teach that the filter comprises pores larger than the raw-carbon nano-material.  However, it would have been obvious to one of ordinary skill in the art to optimize the size of the pores such that the pores in the filter are small enough to prevent the passage of the agglomerated desired product material but large enough to allow for easy passage of the molten electrolyte (MPEP 2144.05 II).  Thus, rendering obvious embodiments wherein, the filter has pores larger than that of the raw carbon nanomaterials.  
As to claim 55, the combination of Johnson and Loewen teaches the apparatus of claim 35.  Independent claim 35 recites the inclusion of the carbon product as functional limitations, “configured to press a mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products.  However, Johnson specifically further teaches that the mixed product is a viscous mix on the cathode, thus considered to be a paste (Section 4, Experimental procedures).  
As to claims 57, 58 and 59, the combination of Johnson and Loewen teaches the apparatus of claim 31.  As discussed above, Li specifically contemplates an embodiment wherein the filter is positioned below the raw product; however, the mere rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).
As to claim 64, the combination of Johnson and Loewen teaches the apparatus of claim 34.  Johnson further teaches that the filter is positioned below the mixed product (as evidenced by the location of the optional firebrick product underneath the filter for drawing out electrolyte) Li further teaches that the filter is positioned below the product flow for isolation (Section 4, Experimental procedures).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson and Loewen as applied to claim 35 above, and further in view of US Patent Application Publication No. 2013/0161199 to Li et al. (Li).
As to claim 43, the combination of Johnson and Loewen teaches the apparatus of claim 42.  However, the combination fails to further teach that the apparatus further comprises a vacuum configured to remove the electrolyte form the solid carbon.  However, Li also discusses the formation of carbon materials, graphene, via electrolysis wherein the formed carbon is separated from the electrolyte via a porous interface (120/122).  Li further teaches that the separation should comprise use of a suction pump (124) thus a vacuum, in order to accelerate the separation (Abstract; Paragraph 0042; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with a vacuum in order to accelerate the separation as taught by Li.  

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson and Loewen as applied to claim 35 above, and further in view of US Patent Application Publication No. 2016/0168726 to Dryfe et al. (Dryfe ‘726).
As to claims 44 and 45, the combination of Johnson and Loewen teaches the apparatus of claim 35.  However, Johnson fails to further teach that the process is conducted under a gas that is free or substantially free of oxygen.  However, Dryfe ‘726 also discusses the electrolytic production of carbon materials, graphene, and teaches that the process should be operated under a gas atmosphere comprising, for example, nitrogen and/or argon (Abstract; Paragraph 0139).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the process of Johnson with a gas atmosphere or nitrogen and/or argon, a substantially air free gas, with the expectation of effectively conducting the process for producing the carbon product as taught by Dryfe ‘726.  

Claims 57, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson as applied to claim 31 above, and as further discussed below.
As to claims 57, 58 and 59, Ferguson teaches the apparatus of claim 31.  Ferguson specifically contemplates an embodiment wherein the filter is positioned below the raw product; however, the mere rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson as applied to claim 31 above, and further in view of US Patent No. 4,212,736 to Dunkley et al. (Dunkley).
As to claim 60, Ferguson teaches the apparatus of claim 31.  However, Ferguson fails to teach that the apparatus further comprises a support plate having a plurality of opening wherein the filter is positioned on top of the support plate.  However, Dunkley also discuses an apparatus for filtering a solid material placed on a filter from a liquid such that the liquid passes through the filter and teaches that the filter should be located on a support plate (11) with a plurality of openings for supporting the filter (Column 2, Lines 22-27; Figure 2).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the apparatus of Ferguson with the addition of a supporting plate with a plurality of openings in order to provide additional support to the filter of Ferguson as taught by Dunkley.  

Double Patenting
Acknowledgment is made to Applicant’s claim amendments received 2 December 2022.  The Double Patenting rejections presented in the Office Action of 6 September 2022 have been withdrawn.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion that the pressing occurs in the electrolysis chamber itself.  

Response to Arguments
Applicant's arguments filed 2 December 2022 have been fully considered but they are not persuasive. 
Applicants argue that Ferguson fails to teach the claim limitations as Ferguson does not teach separating a carbon product form an electrolyte.  However, the Examiner maintains that the apparatus of Ferguson would be capable of performing the functional language as claimed.  
Applicants further argue that the newly amended limitation of “press” has not been taught by the prior art; however, the Examiner has newly rejected this new limitation over Loewen as discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794